304 S.W.3d 199 (2009)
STATE of Missouri, Respondent,
v.
Ronald E. DAVIS, Jr., Appellant.
No. WD 69388.
Missouri Court of Appeals, Western District.
December 8, 2009.
K. Kate Webber, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Daniel N. McPherson, Esq. Jefferson City, MO, for respondent.
Before Division One: ALOK AHUJA, P.J., and JAMES M. SMART, JR. and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM:
Ronald E. Davis appeals his conviction of burglary in the first degree, § 569.160, RSMo 2000, unlawful use of a weapon, § 571.030, and resisting arrest, § 575.150, following a jury trial in the Jackson County Circuit Court. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).